869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sam Junior JONES, Plaintiff-Appellant,v.MICHIGAN PAROLE BOARD;  William J. Hudson;  Jacqueline Moss;Sandra Johnson;  Thomas Patton;  GloriaRichardson;  Ronald E. Gach;  RichardWalbrecq, Defendants.
No. 88-1892.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, and KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Sam Junior Jones moves for counsel in his appeal from a judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  He claimed that the defendant Michigan Parole Board illegally twice denied him parole.  Jones requested injunctive relief.  The district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d), deciding that Jones had no constitutional right to parole, and that the defendants were immune from suit.


3
Upon consideration, we affirm.  Jones could prove no set of facts which would entitle him to relief.   See Malone v. Colyer, 710 F.2d 258, 261 (6th Cir.1983).  Jones failed to allege that he was deprived of a right secured by the federal Constitution or laws of the United States.  There is no constitutional or inherent right to parole;  Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 7 (1979), and Michigan has not created a liberty interest in parole that is subject to the due process guarantees of the fourteenth amendment.  M.C.L. Sec. 791.234(5);  M.C.L. Sec. 791.235;  Board of Pardons v. Allen, 107 S.Ct. 2415, 2419-2422 (1987);  cf. Olim v. Wakinekona, 461 U.S. 238, 249 (1983).


4
Accordingly, the motion for counsel is denied and the judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.